BECKER, Circuit Judge,
concurring in the judgment and in all but Part III of the opinion:
I agree with the result reached by the majority. I write separately because of the unnecessary breadth of the majority’s opinion, which effectively decides cases not before this panel but which are or will someday be before this Court.
Part III of the majority opinion deals primarily with the question whether construing “federal financial assistance” to in-elude BEOGs is necessarily incompatible with, and mutually exclusive of, the statutory requirement that enforcement of Title IX be “program specific.” The majority answers this question by concluding that when the federal government furnishes indirect or non-earmarked aid to an institution, the institution itself must be the “program” for purposes of Title IX. (Majority op. at 699). That conclusion is unnecessary to the decision of this case. The controversy here does not implicate the application of Title IX to specific programs or activities within Grove’s curriculum. Instead, the essential issue merely concerns Grove’s refusal to execute the Assurance of Compliance. As a result, this case involves only a challenge to the facial validity of the Assurance of Compliance, and we need not pose the question raised by Haffer v. Temple University, 524 F.Supp. 531 (E.D.Pa.1981), appeal pending, No. 82-1049 (3d Cir.), whether a particular program within a university which has executed the Assurance of Compliance may be regulated under Title IX.1 The majority’s conclusion in Part III — C thus is dicta.
Pursuant to its regulations, 34 C.F.R. § 106.4(a), the Department requires each recipient of federal aid to file an Assurance of Compliance as a means of securing adherence to Title IX. Under the Assurance in use at the time this case was filed, the recipient agrees that it will
[cjomply, to the extent applicable to it, with Title IX . .. and all requirements imposed by . . . the Department’s regulation ... to the end that, in accordance with Title IX ... no person . . . shall, on the basis of sex, be excluded from participation in, be denied the benefits of, or be otherwise subjected to discrimination under any education programs or activity for which the Applicant receives or bene*706fits from federal financial assistance. .. .2
Our decision in this case must be guided by North Haven Bd. of Educ. v. Bell, - U.S. -, 102 S.Ct. 1912, 72 L.Ed.2d 299 (1982), in which the Court examined the program-specificity of regulations governing employment discrimination in recipient schools. The critical paragraph of the Court’s discussion of the program-specificity issue states:
Examining the employment regulations with this restriction in mind, we nevertheless reject petitioner’s contention that the regulations are facially invalid. Although their import is by no means unambiguous, we do not view them as inconsistent with Title IX’s program-specific character. The employment regulations do speak in general terms of an educational institution’s employment practices, but they are limited by the provision that states their general purpose: “to effectuate title IX . . . [,] which is designed to eliminate (with certain exceptions) discrimination on the basis of sex in any education program or activity receiving Federal assistance. . . . ” (emphasis original) (footnote omitted).
- U.S. at -, 102 S.Ct. at 1926. The Court’s discussion applies with equal force to this case. By its very terms, the Assurance of Compliance is program-specific, for it applies only to an “education program or activity for which the Applicant receives or benefits from Federal financial assistance . . . . ” (emphasis supplied). The termination of assistance to Grove is equally program-specific, for the Department took this action only in response to Grove’s refusal to assure, by executing the Assurance of Compliance, that it would not discriminate on the basis of sex in any program or activity receiving federal financial assistance.
I agree that it is necessary for us to respond to Grove’s contention that program-specificity cannot coexist with a construction of Title IX that subjects Grove to regulation because of its receipt of BEOG funds not earmarked for use in any specific program at the institution. In response to Grove’s argument, I would endorse the passage from the amicus curiae brief of the American Association of University Women quoted in the majority’s opinion (Majority op. at 698). The conclusion of that passage — that it is incorrect to contend that the more general the scope and purpose of the funding the more restrictive the coverage of this remedial civil rights statute — is an effective shield against the contention that non-specific and non-earmarked BEOGs are necessarily incompatible with Title IX’s program-specificity. The majority, however, turns this shield into a sword and reaches the conclusion, certainly dispositive of this case but nonetheless unnecessary to its disposition, that receipt of non-earmarked federal assistance transforms the entire institution into a “program” for purposes of Title IX.
I am concerned that the majority’s over-broad decision will foreclose inquiry responsive to specific facts in cases in which a college or university, for policy reasons independent of a concern about Title IX regulation, builds a financial “chínese wall” around a department or school so that a particular program or activity is not funded out of the same pool into which federal assistance has been poured. My judicial experience has taught me that one cannot prejudge the kind of record or arguments that will be developed in future cases. Whether or not it is a long step from my analysis to the conclusion reached in Part III-C by the majority, it is a significant step, and one that ought not to be taken except in the context of a record or relevant legal arguments requiring that a decision on the point be made.3

. One reason for our concern about dealing with that question is that the issue raised in Haffer and University of Richmond v. Bell, 543 F.Supp. 321 (E.D.Va.1982), regarding whether the receipt of federal assistance subjects the entire institution to Title IX regulation, is highly controversial. In University of Richmond, Judge Warriner dubbed the theory adopted in Haffer the “benefits” or “infection” theory. After surveying the same cases cited in the majority’s note 27, he rejected Haffer, concluding that its approach was aberrational. The majority has pronounced that Haffer is correct and that the reasoning of the other courts is infirm. See Majority at 700, n. 27.


. The Assurance of Compliance currently in use is not materially different. See Majority Opinion n. 5.


. Part III also purports to address the argument that because indirect student assistance, such as BEOG grants, cannot be tied to any specific program or activity at an educational institution, Grove cannot, consistent with the program-specificity requirement, be a “recipient of federal assistance,” and, thus subject to Title IX. I do not here address the majority’s treat*707ment of that argument. Grove’s status as a “recipient” is settled by the legislative history and by North Haven, as is ably demonstrated by Part II of the majority opinion.